Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 22: In line 5, delete “the” from the phrase “the insertion of chloride ions”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Ito, teaches a battery comprising a zinc anode, a zinc chloride electrolytic solution and a cathode that contains a “minute” amount of silver or silver chloride.  The prior art neither teaches nor suggests a reason to change the cathode of Ito with a “silver cathode”, or a “silver nanowire cathode” as claimed in claims 16 and 31, respectively.   As claimed, although Ito does teach silver within the cathode, one of ordinary skill in the art would not view the manganese dioxide cathode of Ito with the disclosed “minute silver” as a “silver cathode”.  While silver cathodes are not novel, the prior art neither teaches nor suggests the claimed cathode comprising the silver chloride material structure the in addition to the remainder of the claim limitations, that will produce an apparatus with a voltage plateau at 1V.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725